Citation Nr: 0637054	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-05-282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the scaphoid bone 
with degenerative joint disease of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPREAL

Veteran



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2001 and February 2005 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2001, the RO granted the claim of entitlement to 
service connection for residuals of a right wrist injury and 
assigned a 10 percent disability rating, effective January 
2001.  

In April 2003, the veteran presented personal testimony at an 
RO hearing before a Decision Review Officer.  A copy of the 
transcript of the hearing is of record.  

In February 2005, the RO granted the claim of entitlement to 
service connection for bilateral tinnitus and assigned a 10 
percent disability rating, effective July 2004.  

In March 2005, the RO awarded service connection for 
peripheral neuropathy of the right hand.  The veteran did not 
submit a notice of disagreement concerning the rating or 
effective date assigned for the grant of service connection.  
Thus, a claim pertaining to the veteran's service-connected 
peripheral neuropathy of the right hand is not currently 
before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The residuals of a fracture of the right scaphoid bone 
with degenerative joint disease of the right wrist are 
manifested by pain, and limitation of motion.  

3.  The evidence of record does not demonstrate that the 
veteran's right wrist is ankylosed.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

2.  The criteria for entitlement to an increased rating for 
residuals of a fracture of the right scaphoid bone with 
degenerative joint disease of the right wrist, currently 
evaluated as 10 percent disabling have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, by correspondence dated in June 2006, 
the veteran was provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for a service-connected disability.  The Board notes that 
there is no prejudice to providing this notice after the 
initial adjudication of the veteran's claim.  In this regard, 
as the claim is denied below, any question regarding the 
assignment of a disability rating or an effective date is 
rendered moot. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

The provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006) have no effect on the claim of 
entitlement to an increased rating in excess of 10 percent 
for tinnitus because no reasonable possibility exists which 
would aid in substantiating this claim.  Thus, any 
deficiencies in compliance with VA's duties to notify and 
assist the veteran are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with VA's duties to notify and assist the veteran 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).  As explained below, the Board has 
determined that an increased rating for tinnitus is not 
warranted.  

In May 2004, the veteran was informed of the requirements 
that are necessary to substantiate the claim of entitlement 
to an increased rating for residuals of a fracture of the 
scaphoid bone with degenerative joint disease of the right 
wrist.  

The discussions contained in the May 2004 correspondence 
complied with VA's duty to notify.  For example, the veteran 
was specifically informed of the evidence necessary to 
substantiate the claim; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received, in 
connection with the claim; and he was informed of where to 
send the information and how to contact VA if he had 
questions or needed assistance.  The veteran was also 
informed of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

The record also reflects that the veteran's service medical 
records, VA examination reports and VA medical records and 
non-VA medical treatment records have been obtained and 
associated with the claims file.  The veteran has submitted 
numerous statements in support of the claim.  The veteran has 
not identified any other obtainable medical records or 
evidence pertinent to the claim.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements.  



II.  Analysis

In February 2005, the RO granted the claim of entitlement to 
service connection for tinnitus and assigned a 10 percent 
disability rating, effective July 26, 2004.  During the 
appeal period, the veteran asserted that he is entitled to a 
separate 10 percent evaluation for bilateral tinnitus.  The 
veteran maintains that the residuals of a fracture of the 
scaphoid bone with degenerative joint disease is more than 10 
percent disabling and that, essentially, he is entitled to a 
higher rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is an 
initial rating from the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Distinguishing 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.).

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  



Entitlement to an Increased Disability Rating for Bilateral 
Tinnitus, Currently Evaluated as 10 Percent Disabling

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  

The veteran requested an increased evaluation for tinnitus, 
to include a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to an Increased Rating for Residuals of a 
Fracture of the Scaphoid Bone with Degenerative Joint Disease 
of the Right Wrist, Currently Evaluated as 10 Percent 
Disabling

The veteran is appealing the assignment of the initial 10 
percent rating for residuals of a fracture scaphoid bone with 
degenerative joint disease of the right wrist, which has been 
in effect since January 30, 2001.  Thus, the veteran's claim 
involves an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The pertinent evidence associated with the claims file 
includes VA medical treatment records with dates beginning in 
May 2000; VA examination reports, dated in April 2001 (with 
corresponding VA X-ray report), December 2002 and February 
2005; and VA medical treatment records, dated from January 
2003 to July 2003.  

The April 2001 VA examination report reveals that the veteran 
is right-handed and that he sustained an injury to the right 
wrist in 1967.  His subjective complaints include pain, 
weakness, and limitation of motion.  Examination of the 
veteran's wrist revealed tenderness, but no edema.  The range 
of motion studies revealed extension from 0 to 45 degrees, 
flexion from 0 to 30 degrees, adduction from 0 to 30 degrees, 
and abduction from 0 to 30 degrees.  He had pain to all range 
of motion.  

It is noted that X-rays were ordered and that the results 
show an old non-healed fracture of the scaphoid bone with 
avascular necrosis of the proximal pole.  It is also noted 
that there is also some collapse of the proximal region of 
the scaphoid bone.  Extensive degenerative changes involving 
the radiculnar joint space were also present.  

The VA medical treatment records, dated from January 2003 to 
July 2003, show that the veteran complained of right wrist 
pain and that he suffered from degenerative joint disease of 
the right wrist (i.e., arthritis), right wrist deformity, 
reduced range of motion, swelling, and diffuse tenderness.  

On VA examination, dated in December 2002, the veteran 
complained of increased pain in the right wrist.  On physical 
examination, the snuffbox of the right wrist was swollen and 
very tender.  Range of motion studies reveal extension from 0 
to 25 degrees, flexion from 0 to 15 degrees, radial deviation 
from 0 to 15 degrees, and ulnar deviation from 0 to 20 
degrees.  There was pain on all motions of the wrist.  

The examiner reported the September 2002 X-ray findings of 
the right wrist.  X-ray studies revealed extensive 
osteoarthritic changes with a large cyst in the radius.  It 
is noted that the, veteran worked as an automobile mechanic 
and that he was able to work part-time, only, as a result of 
his wrist pain.  The examiner diagnosed the veteran as having 
severe degenerative joint disease of the right wrist with 
synovitis and stated that these manifestations were service-
connected.  The examiner stated that there was marked 
limitation of motion of the right wrist due to pain.  

On VA examination, dated in February 2005, the veteran 
continued to complain of pain in the right wrist, described 
as nearly present at all times.  It is noted that he wears a 
right wrist splint at all times.  On physical examination, 
the veteran's right wrist was slightly swollen and diffusely 
tender.  Active range of motion was limited due to pain.  The 
range of motion is from 0 to 10 degrees for dorsiflexion and 
palmer flexion was less than 5 degrees.  It is noted that 
radial and ulnar deviation could not be attempted due to 
pain.  Loss of range of motion with repetitive motion could 
not be attempted because of pain.  The examiner stated that 
it could not be determined if there was ankylosis of the 
right wrist because of his pain.  

The Board points out that the veteran also underwent a 
neurologic examination in February 2005.  The neurologic 
examination showed that the veteran had diminished motor 
strength of the right wrist and his grip was 3/5 due to pain.  
Right wrist dorsiflexion and extension was 3/5 secondary to 
pain.  The movements of the right wrist were painful and 
limited secondary to an old injury.  The RO diagnosed the 
veteran as having localized peripheral neuropathy of the 
right hand distribution of the right radial and right ulnar 
nerve on the right hand.  

Note that based on the findings of the February 2005 VA 
neurologic examination, the RO awarded service connection for 
peripheral neuropathy of the right hand.  The Board points 
out that the neurologic symptoms of the right wrist are 
attributable to the service-connected peripheral neuropathy 
of the right hand and the Board will not consider such 
symptoms when evaluating the service-connected residuals of 
the fracture of the right scaphoid bone with degenerative 
joint disease of the right wrist.  The use of manifestations 
not resulting from the service-connected right wrist 
disability, which is the subject of this appeal, is to be 
avoided.  See 38 C.F.R. § 4.14 (2006).  

The Board finds that the objective evidence of record does 
not demonstrate that the veteran suffers from symptoms that 
meet the criteria for the next higher rating for residuals of 
a fracture of the right scaphoid bone with degenerative joint 
disease.  

The veteran's service-connected right wrist disability 
includes degenerative joint disease.  Under Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating may be assigned where there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

There is no X-ray evidence which demonstrates involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations associated with 
arthritis of the right wrist.  Accordingly, the criteria for 
the next higher rating of 20 percent under Diagnostic Code 
5003 have not been met.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

The veteran is in receipt of a 10 percent disability rating 
for the residuals of the fracture of the scaphoid bone under 
Diagnostic Code 5215, Limitation of Motion of the Wrist.  
Under Diagnostic Code 5215, a 10 percent rating is assigned 
for limitation of motion of the wrist (where dorsiflexion is 
less than 15 degrees and where palmar flexion is limited in 
line with the forearm).  The veteran is in receipt of the 
maximum rating allowed under this code.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2006).  The evidence shows that 
he meets the criteria for the 10 percent rating as the worst 
limitation of motion of the wrist reveals dorsiflexion of 10 
degrees and 5 degrees of palmer flexion.

In order to assign the next higher rating of 30 percent for 
residuals of the right scaphoid bone with degenerative disc 
disease of the right wrist, the evidence must show that the 
veteran experiences ankylosis of the wrist, favorable in 20 
degrees to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5214.  A review of the medical evidence shows 
that the veteran has motion of the wrist.  There is no 
evidence showing that his right wrist is ankylosed in 
dorsiflexion.  Although the examiner in February 2005 stated 
that he could not determine if there is any ankylosis of the 
wrist due to pain, he noted that the veteran had dorsiflexion 
range of motion from 0 to 10 degrees.  This finding clearly 
shows that the veteran does not have ankylosis of the wrist 
which is between 20 and 30 degrees of dorsiflexion.

The Board observes that the evidence shows that the veteran 
wears a splint for the right wrist.  There is no evidence, 
however, that the veteran has undergone a replacement of the 
right wrist by prosthesis.  Thus, the next higher rating of 
20 percent is not warranted under Diagnostic Code 5053, Wrist 
Replacement (prosthesis).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5053 (2006).  

The Board concludes that the criteria for a higher rating 
have not been met.  In reaching this conclusion, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the service-connected 
disability of residuals of a fracture of the right saphoid 
bone with degenerative joint disease of the right wrist.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the 


instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the scaphoid bone with 
degenerative joint disease of the right wrist is denied.  



____________________________________________
K Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


